Citation Nr: 0910667	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 2005, 
for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted entitlement to a 
TDIU rating and assigned an effective date of April 25, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

A TDIU claim is a claim for increased compensation and the 
effective date rules for increased compensation apply.  Hurd 
v. West, 13 Vet. App. 449 (2000).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the application is received 
within one year of such date.  Otherwise, the effective date 
will be the date of VA receipt of the claim for increase, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  

Legal authority provides that a TDIU rating may be assigned 
when service-connected disabilities prevent gainful 
employment.  38 C.F.R. § 4.16.  Ordinarily, for consideration 
of a TDIU rating, a Veteran must meet certain schedular 
percentage requirements.  See 38 C.F.R. § 4.16(a).  However, 
in exceptional cases, an extra-schedular TDIU rating may be 
assigned even though the schedular percentage requirements 
are not met.  Rating boards are to submit all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage standards to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  The Board 
itself does not have authority to award an extra-schedular 
TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  
However, the Board may determine that a TDIU claim warrants 
referral for consideration of a possible extra-schedular 
rating.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran filed a claim for service connection for PTSD in 
December 2003.  With his claim, he submitted an examination 
report from a private psychiatric clinic wherein a physician 
concluded that the Veteran's PTSD symptoms caused him to be 
unemployable and permanently and totally disabled.  The 
Veteran was granted service connection for PTSD and assigned 
a 50 percent rating in an April 2004 rating decision.  

In June 2004, the Veteran filed a formal application for 
entitlement to a TDIU rating.  In a May 2005 supplemental 
statement of the case, the RO increased the Veteran's rating 
for PTSD from 50 to 70 percent disabling, effective April 25, 
2005.  Also in May, the RO granted a TDIU rating and assigned 
an effective date of April 25, 2005, the date the Veteran 
meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a).

However, the Board finds that the report of examination 
submitted by the Veteran in December 22, 2003, satisfies the 
requirements for an informal claim for TDIU benefits because 
it raised a probability that the Veteran's condition 
warranted a TDIU rating.  38 C.F.R. §§ 3.155(c); 3.157(a), 
(b)(2); Norris v. West, 12 Vet. App. 413 (1999).  
Accordingly, because there is evidence of record relating to 
the claim that tends to indicate that the Veteran may have 
been unemployable due to service-connected disability, the 
Board finds that the case must be referred to the Director of 
Compensation and Pension Service to determine whether the 
Veteran was entitled to a TDIU on an extra-schdular basis 
prior to April 25, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the question of entitlement to a 
TDIU on an extra-schedular basis prior to 
April 25, 2005, to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration.

2.  After receiving a response from the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, undertake any adjudicative action 
necessary.  If the disposition of the 
issue remains unfavorable, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

